PER CURIAM.
The petitioner, John S. Smith, filed his letter dated January 17, 1953, addressed to the Chief Justice of this Court, questioning the legality of the life sentence imposed by the Criminal Court of Record for Polk County, Florida, on October 5, 1943. The information charged that petitioner had been convicted of four felonies and was therefore a violator of the Habitual Criminal Statute, Section 775.10, Florida Statutes 1941, F.S.A.
The letter-petition was then referred to the Attorney General of the State of Florida, who, having investigated, reported that two of said four sentences were entered September 12, 1938, one on April 12, 1943, and the fourth on August 13, 1943.
We conclude that the information charging violation of the Habitual Criminal Statute was improper and void since the two felony convictions on September 12, 1938, are considered one for the purposes of the statute here involved. Joyner v. State, 158 Fla. 806, 30 So.2d 304. It is clear then that for present purposes the petitioner has but three convictions.
The writ of habeas corpus is hereby granted to the prisoner Smith and the report of the Attorney General is treated as return thereto. It is also ordered that petitioner be taken before the Criminal Court of Polk County for the imposition of legal sentence for the commission of the crime of “Grand Larceny,” the alleged fourth felony for which the life sentence had been meted out. See Camp v. State, 92 Fla. 185, 109 So. 445; Coleman v. State, 140 Fla. 772, 193 So. 84, and Reed v. Mayo, 61 So.2d 757.
HOBSON, C. J., and ROBERTS, MATHEWS and DREW, JJ., concur.